Citation Nr: 0114590	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1977 and from January 1981 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for degenerative joint disease of the lumbosacral 
spine.  In a December 1999 rating decision, the RO increased 
the rating of the veteran's service-connected low back 
disorder to 40 percent, effective from the date of receipt of 
his June 1999 claim for increase.  The issue of entitlement 
to a higher rating remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDING OF FACT

The veteran's disability from degenerative joint disease of 
the lumbar spine is manifested by chronic low back pain with 
limitation of motion of the lumbosacral spine, but 
neurological symptoms are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's disability from degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102); 38 C.F.R. § 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for an 
increased compensation for his service-connected degenerative 
joint disease of the lumbosacral spine.  There is no issue as 
to substantial completeness of the application.  See VCAA.  
The Department of Veterans Affairs (VA) has also secured all 
VA and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  Accordingly, VA's duty to assist the 
claimant in this regard has been satisfied.  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
statement of the case that has been issued during the 
appellate process.  The requirements set forth in the VCAA, 
with regard to notice and development of the veteran's 
claims, have been satisfied.

The veteran contends that his disability from degenerative 
joint disease of the lumbosacral spine has worsened and 
warrants a higher rating than 40 percent.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

The veteran's medical history includes service medical 
records which show that in September 1975, the veteran sought 
medical treatment after feeling something "pop" in his back 
while servicing an airplane.  During an orthopedic 
consultation, one week later, the veteran reported that he 
continued to have back pain with some improvement.  An 
examiner noted an impression of chronic low back pain with 
acute sacroiliac strain.

The veteran was granted entitlement to service connection for 
recurrent low back pain with developmental defect of the 
lumbosacral spine by an April 1978 rating decision.  The 
associated disability was rated 10 percent effective from the 
date of the day following the veteran's separation from 
service.  The rating was increased to 20 percent for 
degenerative joint disease of the lumbosacral spine by an 
April 1999 rating decision, effective from October 7, 1998.  
The current rating is 40 percent, effective from the date of 
receipt of the veteran's June 1999 claim for increase.

In the RO's December 1999 rating decision, the 40 a percent 
rating was assigned for degenerative joint disease of 
lumbosacral spine pursuant to Diagnostic Codes 5010 and 5292.  
Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
specific joint involved.  Under Diagnostic Code 5292, the 
highest rating of 40 percent is assigned for severe 
limitation of motion.

The recent evidence concerning the veteran's disability from 
his service-connected low back disorder includes a report of 
a December 1999 VA examination.  At that time the veteran 
told the examiner that during his service he had been blown 
off a wing of an aircraft and injured his back.  He reported 
having intermittent, progressive low back "difficulty."  In 
1995, according to the veteran, he was told that he had a 
disc problem.  The veteran was observed to walk with a cane.  
On examination, his lumbar spine showed no muscular atrophy 
or bony tenderness.  Range of motion of the lumbar spine was 
40 degrees of flexion, 10 degrees of extension, 20 degrees of 
lateral flexion, and 25 degrees of rotation.  The veteran 
complained of significant discomfort with all ranges of 
motion.  The examiner commented that the veteran's complaints 
were somewhat disproportionate to the clinical findings.  
Patellar and Achilles reflexes were 2+ and symmetric.  X-rays 
of the lumbosacral spine showed severe degenerative disc 
changes at L4-5 with disc narrowing, endplate sclerosis, and 
anterior and posterior osteophyte formation.  There was also 
apophyseal joint hypertrophy at the same level.  Mild 
degenerative changes were seen at L5-S1.  There was partial 
sacralization of the L5 bilaterally.  The examiner who 
conducted the clinical examination reported a diagnosis of 
severe degenerative lumbosacral spine changes.

In a letter dated in July 1999, a chiropractor noted that the 
veteran had been involved in an automobile accident in March 
1999.  His complaints included neck pain, headache, right 
shoulder pain, and upper and lower back pain.  The 
chiropractor concluded that the veteran had sustained acute 
sprains to the cervical, thoracic, and lumbar spine.  The 
sprains were accompanied by ligamentous instability, 
myofascitis, and localized evidence of nerve root irritation.  
The examiner commented that the veteran could expect 
intermittent exacerbations of pain and stiffness in the 
cervical and thoracic regions.

The Board has reviewed copies of medical records submitted as 
part of the veteran's application for disability benefits 
administered by the Social Security Administration.  Such 
records do not show that the veteran has had treatment for a 
low back disorder during the period under consideration, that 
is, since June 1998.

As noted above, the 40 percent rating provided under 
Diagnostic Code 5292 is the highest assignable for limitation 
of motion of the lumbar spine.  The Board has considered the 
veteran's low back disorder in the context of other 
diagnostic codes to determine is a higher rating is 
assignable under such other codes.  Under Diagnostic Code 
5293, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.

Based on a review of the entire record, the Board finds that 
the veteran's disability from degenerative joint disease of 
the lumbosacral spine is manifested by chronic low back pain 
and limitation of motion due to such pain, without symptoms 
compatible with sciatic neuropathy such as sensory or motor 
deficits, or hyporeflexia.  The Board is persuaded by the 
findings made in December 1999, that the veteran's lower 
extremity motor strength is strong, his reflexes are intact, 
and straight leg raising did not produce radicular pain.  
There was no indication that there are neurological symptoms 
related to the service connected low back disability.  For 
the foregoing reasons, the Board concludes that the criteria 
for the higher rating of 60 percent provided under Diagnostic 
Code 5293 have not been met.

In essence, the veteran's complaint is of low back pain with 
limitation of motion.  However, the Board cannot find, based 
on evidence in the record, that the veteran has nearly 
continuous pronounced symptoms of sciatic neuropathy with 
little intermittent relief.  Rather, it appears that he has 
rather constant low back pain with occasional exacerbations 
of more severe pain with intervals of relief between such 
exacerbations.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 40 percent that has 
been assigned.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (20009).  The functional impairment that 
can be attributed to pain, weakness, excess fatigability or 
incoordination has been taken into account.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  In this regard, the Board notes 
the clinical findings during the most recent VA examination 
which indicate that the veteran does not have functional 
impairment of his lumbar spine due to weakness, excess 
fatigability, or incoordination, but he does have limitation 
of function from pain at extremes of motion, and more severe 
limitation of function during exacerbations of his symptoms.  
However, the 40 percent rating under Diagnostic Code 5292 
contemplates severe limitation of motion due to pain.  Based 
on a review of the evidence in the context of both Diagnostic 
Code 5292 and 5293, the Board does not find that the veteran 
has frequently recurring symptoms compatible with sciatic 
neuropathy with little intermittent relief.  The Board 
concludes that the functional impairment due to pain is 
appropriately compensated by the 40 percent schedular rating 
under Diagnostic Code 5292.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The 40 percent rating currently in 
effect contemplates severe limitation of motion of the lumbar 
spine.  A higher rating is provided under Diagnostic Code 
5293 for pronounced symptoms compatible with sciatic 
neuropathy, but the medical evidence reflects that those 
manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.


ORDER

A rating in excess 40 percent for degenerative joint disease 
of the lumbosacral spine is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

